AO 2458 (Rev. 02/08/2019) Judgment in a CriminalJ'etty Case (Modified)                                                                                    Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                                                                                  (For Offenses Committed On or After November 1, 1987)
                                        V.

                         Israel Avila-Lopez                                                       Case Number: 2:19-mj-11867

                                                                                                  James Anthony Johnson
                                                                                                  Defendant's Attorney


REGISTRATION NO. 92228298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                             ---------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                     1

 D The defendant has been found not guilty on count(s)
                                                                                           -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED                                            '1.,         9'.'\                         days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Monda,Y;_ De~ember 23, 2019

                                                                           ----      Date of Imposition of Sentence

                                                  F;LEO
                                                                         ··7
Received       , ... v    ""''"'= 1 •    '" MY'

                                                   DE r
                                                      <.,
                                                            nI,; v'-i    ··g
                                                                        ,,.
                                                                        Le.,    l            ORABLE RUTH B~UDEZ MONTENEGRO
                                                                                           ITED STATES MAGISTRATE JUDGE
                                       CU:'HV ,> ;::1'1!C 1 r;r1,,Hr
                                              ;;'-: ,,,c· 'if ···,. , r>HN!.A.
                                    SOUTHbll~?:
Clerk , s Office Cop~--- · •· ·· · ·· · ·~.... ---
                                    DY                               ·, •' 1·: Y
                                                                               - ,,_____                                                     2:19-mj-11867
